Exhibit 10(b)

January 13, 2006

[Name]    
[Address]
[Address]

Re: Amendment to Restricted Stock Unit Award Agreement

Dear _____:

        As you know, under the terms of the Restricted Stock Unit Award
Agreement entered into between you and Joy Global Inc. (the “Company”) on
January 21, 2004 (the “RSU Agreement”), one-third of the Restricted Stock Units
(“RSUs”) granted to you under such RSU Agreement are currently scheduled to
settle on January 21, 2007 (the “Original Settlement Date”). In this letter
agreement (this “Amendment”), those RSUs are referred to as the “January 2007
RSUs”.

        The January 2007 RSUs were not “qualified performance-based awards” for
purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”). As a result, the distribution of the shares issuable to you upon
settlement of the January 2007 RSUs could cause the Company to be subject to
limitations on the deductibility of the compensation expense associated with
such January 2007 RSUs. In addition, the distribution of such shares to you
would cause you to recognize taxable compensation income in the year of receipt.
As you may also be aware, recently adopted Section 409A of the Code and the
regulations and other regulatory guidance issued thereunder (the “409A
Provisions”) impose various timing restrictions on compensation deferral
elections.

        Accordingly, for our mutual benefit, you and the Company hereby agree
that the settlement of the January 2007 RSUs shall be deferred automatically if,
but only if, both of the following are true as to you:

1.

You are a “covered employee” for purposes of Section 162(m) of the Code for the
Company’s taxable year that includes the Original Settlement Date (the “OSD
Taxable Year”); and


2.

Your total “compensation” (excluding compensation treated as performance-based)
that the Company and its subsidiaries could otherwise deduct, including the
compensation value of the January 2007 RSUs, is expected to exceed $1 million
for the OSD Taxable Year.


        Under the current Treasury regulations applying Section 162(m) of the
Code, (i) a “covered employee” is an individual who, on the last day of the
Company’s taxable year, is either the chief executive officer or among the four
highest compensated officers and (ii) “compensation” generally does not include
remuneration that the recipient can exclude from taxable income.

--------------------------------------------------------------------------------

        In the event that a mandatory deferral applies to you under the terms of
this Amendment, the following provisions shall apply to such deferral:

A.

The number of shares that will be distributed to you on the Original Settlement
Date will be only such number as would not cause your “compensation” for Section
162(m) purposes to exceed $1 million for the OSD Taxable Year (which shall be
zero shares if such compensation is otherwise over $1 million without taking
into account the January 2007 RSUs);


B.

Any January 2007 RSUs deferred under this Amendment and not settled on the
Original Settlement Date will be credited to you in the form of fully vested
deferred stock units;


C.

For any deferred stock units credited to you, on each dividend payment date with
respect to any dividend paid or other distribution made to holders of the
Company’s common stock, you will be credited with additional deferred stock
units (rounded to the nearest whole unit) having a Fair Market Value (as defined
in the Joy Global Inc. 2003 Stock Incentive Plan) equal to the amount of the
dividend (or, in the case of a non-cash distribution, the fair value of the
property distributed) that would have been payable to you on such dividend
payment date if such deferred stock units had been treated as outstanding shares
of the Company’s common stock on the applicable record date;


D.

All deferred stock units credited to you under this Amendment will be paid (in
the Company’s common stock or in cash based on the Fair Market Value of the
Company’s common stock as of the date immediately prior to the date of payment,
at the election of the Human Resources and Nominating Committee of the Company’s
board of directors) upon the earlier of (i) the earliest date upon which the
Company reasonably anticipates that the Company’s deduction of the payment of
such January 2007 RSUs will not be limited or eliminated by the application of
Section 162(m) of the Code and (ii) if you experience a “separation from
service” with the Company (as provided for under the 409A Provisions), as soon
as practicable following such separation from service in the calendar year of
such separation from service; provided that, with respect to subclause (ii), in
the event that you are considered a Specified Employee (as defined under Section
409A of the Code) at the time of your “separation from service”, such payment
will take place on the date that is six months and one day after your
“separation from service” if such delay is required in order to comply with the
409A Provisions; and


E.

In the event of a change in control (as defined under the 409A Provisions), all
deferred stock units credited to you and not already paid under paragraph D
above shall be promptly paid to you in cash, provided that no such payment shall
be made pursuant to this paragraph E to that extent that such payment would
cause the Company or you to incur taxes or penalties resulting from a failure to
comply with the 409A Provisions. For the purposes of a payment under this
paragraph E, the value of each deferred stock unit shall be equal to the Fair
Market Value (as defined in the Joy Global Inc. 2003 Stock Incentive Plan) of a
share of the Company’s common stock as of the date of the change in control.


        The Company’s determination that you meet the requirements for a
mandatory deferral under this Amendment, and its determination of the number of
shares that may be distributed to you under paragraph A above, shall be
conclusive and binding on you in the absence of bad faith or manifest error.

--------------------------------------------------------------------------------

        In the event any payments under this Amendment are deemed to be deferred
compensation subject to the requirements of Section 409A of the Code that does
not comply with such requirements, the Company and you shall use reasonable
efforts to modify this Amendment (in a manner that as closely as practicable
achieves the original intent of this Amendment).

        If you agree to amend the RSU Agreement as provided in this Amendment,
please sign and date the enclosed copy of this Amendment and return it to me no
later than January 19, 2006.

Very truly yours,





  [Name of officer signing on behalf of Joy Global]

[Title of officer]

Signed: ___________________________
Name: [Name of executive officer entering into amendment]

Date: ___________________________